UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1201



AUGUSTINE MACK, JR.,

                                                         Petitioner,

          versus


CERES MARINE TERMINALS; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-0471)


Submitted:   June 30, 2005                 Decided:   July 27, 2005


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard J. Sevel, ARNOLD, SEVEL & GAY, P.A., Baltimore, Maryland,
for Petitioner. Lawrence P. Postol, SEYFARTH SHAW LLP, Washington,
D.C., for Respondent Ceres.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Augustine Mack, Jr., seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award of longshore disability benefits pursuant to 33 U.S.C.

§§ 901-950 (2000).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.    See Mack v. Ceres Marine Terminals, No. 04-0471 (BRB

Jan. 31, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -